Citation Nr: 0704068	
Decision Date: 02/08/07    Archive Date: 02/22/07

DOCKET NO.  05-06 274	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for lumbosacral strain with 
degenerative arthritis, claimed as secondary to service-
connected postoperative residuals, degenerative joint 
disease, right knee.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel

INTRODUCTION

The veteran had active service from September 1961 to June 
1964.

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2004 rating decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO), 
which, in pertinent part, denied service connection for 
lumbosacral strain as secondary to service-connected right 
knee disability.

The September 2004 rating decision also denied entitlement to 
service connection for trochanteric bursitis of the left hip 
and degenerative joint disease of the left knee, both claimed 
as secondary to a service-connected right knee disability.  
The veteran submitted a timely notice of disagreement as to 
the September 2004 rating decision and subsequently filed a 
substantive appeal (VA Form 9) in February 2005 with respect 
to the issues of secondary service connection for lumbosacral 
strain, left hip bursitis, and left knee degenerative joint 
disease.  In July 2005, the veteran submitted a written 
statement on VA Form 21-4138 indicating that he wished to 
withdraw the appeal on the latter two issues.  See also July 
2005 Decision Review Officer (DRO) Hearing Transcript, pages 
1, 10.  As the veteran has withdrawn his appeal as to the 
issues of entitlement to service connection for a left hip 
and left knee disability, the Board does not have 
jurisdiction to review those issues.

As noted, in July 2005, the veteran testified before a 
Decision Review Officer at a personal hearing at the RO.  A 
transcript is associated with the claims file.  


FINDING OF FACT

The competent and probative medical evidence of record 
preponderates against a finding that the veteran currently 
has lumbosacral strain with degenerative arthritis that is 
due to any incident or event in military service or is 
proximately due to or the result of service-connected 
postoperative residuals of right knee degenerative joint 
disease, or that degenerative joint disease was manifested to 
a degree of 10 percent or more within one year after 
separation from service.  


CONCLUSION OF LAW

Lumbosacral strain with degenerative arthritis was not 
incurred in or aggravated by the veteran's active military 
service, to include as secondary to service-connected 
postoperative residuals of right knee degenerative joint 
disease, nor may degenerative joint disease be presumed to 
have been incurred in or aggravated by such service.  
38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2006).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim, (2) that VA will seek to provide, 
and (3) that the claimant is expected to provide; and (4) 
must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  The U.S. Court of Appeals for 
Veterans Claims has held that VCAA notice should be provided 
to a claimant before the initial RO decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if 
VCAA notice is provided after the initial decision, such a 
timing error can be cured by subsequent readjudication of the 
claim, as in a Statement of the Case (SOC) or Supplemental 
SOC (SSOC).  Mayfield v. Nicholson, No. 02-1077 (Vet. App. 
Dec. 21, 2006). 

In November 2004, the RO sent the veteran a letter informing 
him of the types of evidence needed to substantiate his claim 
and its duty to assist him in substantiating his claim under 
the VCAA.  The November 2004 letter informed the veteran that 
VA would obtain all relevant evidence in the custody of a 
Federal department or agency, including VA, the service 
department, Social Security, and other pertinent agencies.  
He was advised that it was his responsibility to send medical 
records showing his service-connected disability caused or 
aggravated his claimed disabilities, or to provide a properly 
executed release so that VA could request the records for 
him.  The veteran was also specifically asked to provide 
"any evidence in [his] possession that pertain[s] to his 
claim.  See 38 C.F.R. § 3.159(b)(1).  

The Board finds that the content of the November 2004 letter 
provided to the veteran complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify and assist.  He was provided an opportunity at 
that time to submit additional evidence.  Following the VCAA 
letter, the February 2005 SOC and September 2005 SSOC were 
issued, each of which provided the veteran with an additional 
60 days to submit additional evidence.  Thus, the Board finds 
that the purpose behind the notice requirement has been 
satisfied because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.  In addition, it appears that all obtainable 
evidence identified by the veteran relative to his claim has 
been obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  It is 
therefore the Board's conclusion that the veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  


The Board recognizes that the notifications from the RO pre-
dated, and did not specifically comport with the recent 
decision for the Court in Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  However, the Board finds no prejudice to the 
veteran in proceeding with the present decision, since the 
decision herein denies entitlement to compensation.  Any 
questions as to an appropriate disability rating or effective 
date to be assigned are therefore rendered moot.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Facts and Analysis

In general, service connection may be granted if the evidence 
establishes that the veteran's claimed disability was 
incurred in service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303(a) (2006).  

Service connection is also warranted for a disability which 
is aggravated by, proximately due to, or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310 
(2006).  Any additional impairment of earning capacity 
resulting from a service-connected condition, regardless of 
whether or not the additional impairment is itself a separate 
disease or injury caused by the service-connected condition, 
also warrants compensation.  See Allen v. Brown, 7 Vet. App. 
439 (1995) (en banc).  When service connection is thus 
established for a secondary disorder, the secondary condition 
is considered a part of the original disability.  See id.


The Board notes that 38 C.F.R. § 3.310, the regulation which 
governs claims for secondary service connection, has been 
amended recently.  The intended effect of this amendment is 
to conform VA regulations to the Allen decision, supra.  71 
Fed. Reg. 52,744 (Sept. 7, 2006) (to be codified at 38 C.F.R. 
§ 3.310(b)).  Since VA has been complying with Allen since 
1995, the regulatory amendment effects no new liberalization 
or restriction in this appeal.

The veteran's service-connected postoperative residuals, 
degenerative joint disease, right knee, has been evaluated as 
10 percent disabling since November 1999.

The veteran asserts that service connection for lumbosacral 
strain is warranted because his low back disability is 
related to his service-connected right knee disability.  
Specifically, the veteran asserts that when he stands or 
walks for an extended period of time, his back hurts and will 
make a popping or clicking sound.  See July 2005 DRO Hearing 
Transcript.  After carefully reviewing the evidence of 
record, the Board finds the preponderance of the evidence is 
against the grant of service connection for lumbosacral 
strain.  

The veteran's service medical records (SMRs) are negative for 
any complaints, treatment, or findings related to a low back 
disability.  The first time he is shown to have had a low 
back problem is in May 2005, at which time he was noted to 
have a history of low back pain and enough pain medication to 
treat his low back pain.  No additional information was 
provided regarding the nature or etiology of his back pain, 
and VA outpatient treatment records dated from November 1999 
to June 2004 are otherwise negative for any complaints, 
treatment, or findings related to a low back disability.  The 
Board does note that a January 2003 treatment record reflects 
the veteran has had a diagnosis of low back pain since 
December 2001.  Although there is no medical evidence of 
record prior to May 2005 documenting treatment for or a 
diagnosis of low back pain, the Board again notes the May 
2005 treatment record reflects the veteran was previously 
prescribed pain medication.  As a result, the Board will 
resolve this doubt in the veteran's favor and find he was 
diagnosed with low back pain as early as December 2001.  See 
Gilbert, 1 Vet. App. at 53.

In any event, review of the claims file reveals there is no 
competent medical evidence relating the veteran's lumbosacral 
strain to his service-connected right knee disability.  He 
was afforded a VA examination in August 2004 to determine 
whether his current low back disability is due to the 
service-connected right knee disability.  At that 
examination, the veteran reported he has had low back pain 
for 15 to 20 years and the VA examiner noted the records show 
the veteran has a longstanding history of low back pain with 
sciatica of the left lower extremity.  After reviewing the 
claims file, noting the veteran's medical history, and 
examining the veteran, the examiner diagnosed the veteran 
with chronic lumbosacral strain and mild degenerative 
arthritis of the lumbar spine and determined that the 
veteran's current diagnosis is unrelated and coincidental to 
his service-connected right knee disability.  In denying the 
veteran's claim, the Board notes there is no opposing medical 
opinion of record which relates the veteran's current 
diagnosis to his service-connected right knee disability.  In 
fact, no medical professional has ever related the veteran's 
low back pain to his service-connected right knee disability.  
In addition, the Board notes the record contains numerous 
treatment records from November 1999 to June 2004 which 
document treatment for the veteran's right knee disability 
and do not mention or refer to an associated low back 
disability.  

The veteran was given an opportunity to submit evidence in 
support of his claim, and the only evidence of record that 
links the veteran's low back pain to his service-connected 
right knee disability consists of his own statements.  The 
Board does not doubt that the veteran sincerely believes his 
low back pain is related to service; however, there is no 
indication that he has the requisite knowledge of medical 
principles that would permit him to render an opinion 
regarding matters involving medical diagnosis or medical 
etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  With no competent and probative medical evidence 
indicating that the veteran's current low back disability is 
causally related to his service-connected disability, the 
claim for service connection must be denied.  

Nor is service connection on a direct basis warranted in this 
case, because there is no competent evidence of record 
showing the veteran's low back pain is causally related to 
military service.  As noted, the SMRs reveal no complaints, 
treatment, or findings related to a low back disability.  In 
addition, there are no medical records in the claims file 
which show the veteran manifested a low back disability 
within the first year after his discharge from service.  As 
noted, the first time the veteran is shown to have low back 
pain is in December 2001, which the Board notes is more than 
30 years after he was separated from service.  

The August 2004 VA examination report reflects that X-rays of 
the veteran's spine revealed degenerative joint changes.  
Arthritis or degenerative joint disease is a one of the 
chronic diseases for which presumptive service connection can 
be granted under 38 U.S.C.A. § 1101(3); 38 C.F.R. § 3.309(a).  
However, in order for presumptive service connection to 
apply, as noted above, the arthritis must be diagnosed within 
one year after the date of the veteran's separation from 
service.  See 38 C.F.R. § 3.307(a).  Here, the Board notes, 
as above, that the diagnosis of degenerative joint disease 
was rendered more than 30 years after he was discharged from 
service.  Therefore, neither direct nor presumptive service 
connection for a low back disability is warranted, because 
there is no objective and/or competent evidence of a low back 
disability in service or within one year thereafter.  

In summary, and for the reasons and bases set forth above, 
the Board finds the preponderance of the evidence is against 
the grant of service connection for lumbosacral strain with 
degenerative arthritis, claimed as secondary to service-
connected right knee degenerative arthritis, and the benefit-
of-the-doubt is not for application.  See Gilbert, supra.


ORDER

Entitlement to service connection for lumbosacral strain with 
degenerative arthritis, claimed as secondary to service-
connected postoperative residuals, degenerative joint 
disease, right knee, is denied.


__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


